Title: From George Washington to Timothy Pickering, 21 October 1796
From: Washington, George
To: Pickering, Timothy


                        
                            Dear Sir, 
                            Mount Vernon 21 Oct. 1796
                        
                        Your letter of the 15th came duly to hand.
                        Fortune seems to have declared for us, hitherto, in the Election, of more
                            properly Selection & ballotting, for the odd Commissioner, under the Treaty with
                            G.B.—But something must be done, & I presume immediately, to supply Mr Trumbull’s
                            place as Agent in the other business, to which he was appointed.
                        I wish most ardently that the flames of war were extinguished instead of
                            kindling anew, as is too probable between Great Britain & Spain; in which it is not
                            unlikely Portugal may be involved.
                        The fates, some how or another, seems to have been adverse to our unfortunate
                            captives by the Algerines, in all our attempts to relieve them, hitherto, and the
                            probability is, it will continue to be so as the chances of renewed Quarantine by the death
                            of one of them in 60 days is much against them. I am Your affectionate
                        
                            Go: Washington
                            
                        
                    